Citation Nr: 0501287	
Decision Date: 01/14/05    Archive Date: 01/19/05	

DOCKET NO.  04-02 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of 
prostate cancer, currently evaluated at 40 percent, including 
restoration of a previously assigned 100 percent evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, that decreased the evaluation 
for the veteran's prostate cancer from 100 percent to 
40 percent.  The veteran, who had active service from January 
1953 to February 1973, expressed disagreement with the 
reduction and the 40 percent assigned, and the case was 
referred to the Board for appellate review.  


REMAND

A preliminary review of the record discloses that the veteran 
was not provided notice of the VCAA as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  While the 
Board acknowledges that the provisions of 38 C.F.R. § 3.159, 
the regulation promulgated by the VA to enact the VCAA, were 
included in the Statement of the Case provided to the 
veteran, the United States Court of Appeals for Veterans 
Claims has strictly construed the VA's obligation to provide 
the appropriate VCAA content-complying notice to a claimant.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court 
has also stated that a claimant has a right to a VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In the 
Board's opinion, including the provisions of 38 C.F.R. 
§ 3.159 in the Statement of the Case does not comply with the 
notification requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  As such, this procedural defect 
must be addressed prior to final appellate review.  

The Board also observes that the veteran appears to receive 
regular treatment from the VA and that the most recent 
treatment record is dated in March 2003.  As such, there are 
likely more recently dated VA treatment records that should 
be obtained and associated with the claims file.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
further development of the case is desirable.  This case is 
being returned to the RO via the Appeals Management Center in 
Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:  

1.  The RO should provide the veteran 
notice of the VCAA in connection with his 
claim for an increased evaluation for 
residuals of prostate cancer, including 
restoration of the previously assigned 
100 percent evaluation, consistent with 
the requirements of 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b)(1) and 
Quartuccio v. Derwinski, 16 Vet. App. 183 
(2002).  

2.  The RO should obtain and associate 
with the claims file VA medical records 
pertaining to the veteran from the VA 
Medical Center on University Drive dated 
from March 2003 to the present date.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


